tofl% -0\l07l03,.0*7,06^-3

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,    Texas 78102


April 26,    2015
                                                          CM idt nc r*o'«. -1^77-^ s3^

Texas Court of Criminal Appeals                                  APR 29 2015
P.O.    BOX 12308, Capitol Station
Austin,    Texas    78711




RE: WR NOs.       10,978-01       thru   10,978-16
       Tr.Ct.NOs.       679887-A thru 679887-K
       185th District Court - Harris County


Dear    Clerk:


           Recently I have been cited for abuse of the writ.                  In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket    sheet    of    all   the writs mentioned   above with a     list of
all of the claims presented in each of those application. With
out    a list of all of the claims           I cannot show that the claims
I intend to raise have not been raised before in those prior
applications.
           Thank you for any consideration given in this matter.


                                                     Sincerely,



cc:File
                                                      ^ZZ&'fl&^L^
                                                     Lexfcli? Kennon Kossie